Title: To James Madison from Thomas Bulkeley, 15 September 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


15 September 1801, Lisbon. Reports that an express from Paris has presented Portuguese government with an ultimatum: accept peace on harsh terms or face invasion. Believes Portugal may be able to avoid the latter. In spite of the treaty’s having been published, British ships, both merchant and naval, continue to arrive and depart. The Spanish army has received orders to withdraw but may not comply as it has spent much time strengthening fortifications at its present locations. Notes that Smith sailed for Falmouth the day before after having introduced Bulkeley to the minister of foreign affairs, Almeida, who received him warmly and gave assurances that his representations would be attended to. Encloses copies of peace treaty in Portuguese [not found] and a letter from Gavino. Since arrival of Dale’s squadron, has been advising commanders of American merchant vessels that it is now safe to sail from Lisbon as far as Málaga but to avoid Gibraltar, since Spanish cruisers will seize any ship they meet in the Straits. Consul Simpson at Tangier has sent him an order for one hundred gun carriages for the Moroccan emperor, which Bulkeley declined for lack of instructions. Asks if he should comply.
 

   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 2 pp.; docketed by Wagner as received 30 Nov. The enclosure (1 p.) is a copy of John Gavino to Bulkeley, 21 Aug. 1801, reporting that the British had evacuated most of the Tripolitan seamen in the harbor.


   A full transcription of this document has been added to the digital edition.
